Per Curiam:

An examination of the voluminous affidavits presented satisfies us that Samantha E. Hodson, one of' the *410plaintiffs in error, is in no condition to complain of the judgment of the trial court. Since that judgment was rendered, there has been a settlement of the matters in litigation between her and Hester F. Welden, the defendant in error. She has thereby waived any errors that may have occurred. (Fenlon v. Goodwin, ante, p. 123; Babbitt v. Corby, 13 Kas. 612.) The other plaintiffs in error, Egbert Welden and Gilbert Welden, never filed any motion for a new trial. They cannot avail themselves of the benefits of the motion filed by Samantha E. Hodson. An examination of the petition, the findings of the jury, and the judgment of the court, show that as to Egbert and Gilbert Welden no errors appear of record.
Inasmuch as an attempt has been made to show that Messrs. Saxey & Son, who appear in this court as attorneys for Egbert Welden and Gilbert Welden, have no authority therefor, it is but justice to them for us to say that their appearance seems to us to be fully justified; but as Egbert and Gilbert Welden neglected to take proper steps to except to the alleged errors occurring on the trial, there is nothing now in the record of which they can complain. The petition sustains the judgment, and the special findings of the jury are not in conflict with the general findings of the court or the judgment rendered.
The motion to dismiss must therefore be sustained.